Hammond v Smith (2017 NY Slip Op 06868)





Hammond v Smith


2017 NY Slip Op 06868


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, AND TROUTMAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (694/17) CA 16-01498.

[*1]PETER HAMMOND, PLAINTIFF-APPELLANT, 
vBRUCE W. SMITH, DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.